Name: Commission Regulation (EC) No 640/1999 of 25 March 1999 amending Regulation (EC) No 2815/98 concerning marketing standards for olive oil
 Type: Regulation
 Subject Matter: marketing;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31999R0640Commission Regulation (EC) No 640/1999 of 25 March 1999 amending Regulation (EC) No 2815/98 concerning marketing standards for olive oil Official Journal L 082 , 26/03/1999 P. 0008 - 0008COMMISSION REGULATION (EC) No 640/1999 of 25 March 1999 amending Regulation (EC) No 2815/98 concerning marketing standards for olive oilTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (1), as last amended by Regulation (EC) No 1638/98 (2), and in particular Article 35a thereof,Whereas Commission Regulation (EC) No 2815/98 of 22 December 1998 concerning marketing standards for olive oil (3) lays down rules applicable in the olive oil sector to the designation of origin on packings intended for consumers in the Member States and on the labelling attached to such packings;Whereas, as the period of three months running from the publication of Regulation (EC) No 2815/98 to the date of its entry into force is not sufficient to allow stocks of labels and preprinted packings to be used up, the deadline for the application of the labelling requirements laid down in Article 6 should be postponed,HAS ADOPTED THIS REGULATION:Article 1 In Article 6 of Regulation (EC) No 2815/98, 'before the date when this Regulation begins to be applied` is replaced by 'before 30 June 1999`.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 April 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 172, 30. 9. 1966, p. 3025/66.(2) OJ L 210, 28. 7. 1998, p. 32.(3) OJ L 349, 24. 12. 1998, p. 56.